Citation Nr: 1145630	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-42 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of left shoulder surgery.

2.  Entitlement to service connection for residuals of right shoulder surgery with degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in April 2011.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for left and right shoulder disabilities. 

Initially, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Furthermore, arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307 , 3.309 (2011). 

The Veteran contends that his bilateral shoulder disability were incurred in-service during Judo training, and have continued to dislocate since that time.  

The Veteran's service treatment records document a right shoulder abrasion in July 1967 and left shoulder popping out in June 1969.  However, the Veteran's December 1970 separation examination noted that the Veteran's left shoulder had good strength and full range of motion.  Additionally, on the report of medical history, the Veteran noted a painful or trick shoulder.  

The Board recognizes that the Veteran has submitted a November 2008 private physician's statement noting it was more likely than not that the conditions that lead to the Veterans' shoulder surgeries were related to the shoulder injuries sustained during his service in the U.S. Air Force.  However, the private physician did not provide a rationale for his opinion or indicate that it was based on a review of the pertinent evidence in the Veteran's claims folder.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Accordingly, the Board finds that private physician's statement, standing alone, to be insufficient to warrant a grant of service connection.  38 C.F.R. § 4.1 (2009); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Veteran was afforded a VA examination in August 2008.  A June 2009 VA doctor's opinion was subsequently submitted.  The doctor concluded that the Veteran's radiographic changes were consistent with natural aging.  Additionally, she stated that medical record documentation during service did not support a mechanism of injury to the account for the Veteran's current shoulder conditions.  Furthermore, she stated that this would indicate that the Veteran's shoulder conditions were less likely than not caused by or related to military service.  Moreover, she reported that both military service and police work are physically active occupations.  Additionally, she stated that based on his adult employment time, military four years and civilian police 34 years, indicated less likely than not the Veteran's disabilities were caused by or related to military service.  However, the examiner failed to discuss the Veteran's lay evidence of an in-service injury during Judo training, 1988 and 1990 shoulder surgeries, and continuity of symptomatology when offering her opinion as to the etiology of the Veteran's should disabilities.  As such, the examination report is not adequate for rating purposes, and this matter must be remanded.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); see also 38 C.F.R. § 4.2 (2010) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

Therefore, a new VA examination is necessary to determine whether the Veteran's shoulder disabilities were caused by, or is otherwise related to, the Veteran's time in service, to include in-service Judo training.  In the examination report, the examiner must acknowledge and discuss the Veteran's report of an in-service incident and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Lastly, the Board finds that a remand is also necessary to obtain any outstanding private treatment records with respect to the Veteran's claims of entitlement to service connection for left and right shoulder disabilities.  During his April 2011 Travel Board hearing, the Veteran reported that he was receiving treatment for his shoulder conditions by Dr. Lemay, an orthopedist.  Private treatment records from this doctor have not yet been associated with the claims file.  As these private treatment records may contain information pertinent to his claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf. 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers, to include Dr. Lemay, who have treated him for his claimed right and left shoulder disabilities.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the foregoing, schedule the Veteran for an orthopedic VA examination to assess the nature and etiology of his bilateral shoulder disabilities.  The claims file should be made available to and reviewed by the examiner.  All necessary tests, including x-rays, should be conducted.

The examiner should diagnose any right or left shoulder disabilities found to be present, to include residuals of left shoulder surgery and residuals of right shoulder surgery with DJD.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current right or left shoulder disabilities, had its onset in service or is related to any in-service disease, event, or injury, to include in-service Judo training.  Furthermore, the examiner should document any possible post-service shoulder injuries. 

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, such as service treatment records, to include a right shoulder abrasion in June 1967, a left shoulder popping in June 1969, and the December 1970 separation examination; any submitted private treatment records; the August 2008 and June 2009 VA examination reports; the April 2011 hearing transcript, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding any in-service incidents and chronicity of symptomatology, to include reports of right and left shoulder surgeries in 1988 and 1990, when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


